Exhibit 10.44

 

SECOND AMENDMENT TO OFFICE LEASE

 

THIS SECOND AMENDMENT TO OFFICE LEASE (this “Second Amendment”) is made as of
Sept. 16th2008, by and between Park Place Trust, a Maryland business trust
(“Landlord”) and PharmAthene, Inc., a Delaware corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into that certain Office Lease dated
September 14, 2006 (the “Original Lease”).

 

WHEREAS, Landlord and Tenant entered into that certain First Amendment to Office
Lease dated January 22, 2007 (the “First Amendment” and, together with the
Original Lease, the “Lease”).

 

WHEREAS, pursuant to the Lease, Landlord has leased to Tenant and Tenant has
leased from Landlord certain space (the “Premises”), consisting of approximately
twelve thousand five hundred twenty-seven (12,527) rentable square feet of
office space located on the fourth (4th) floor of the building known as Park
Place Office Building One and located at West Street and Taylor Avenue,
Annapolis, Maryland (the “Building”), as more particularly described in the
Lease.

 

WHEREAS, Landlord has agreed to lease to Tenant, and Tenant has agreed to lease
from Landlord, approximately 9,329 square feet of additional rentable area on
the fifth (5th) floor of the Building (the “Fifth Floor Expansion Space”) as
shown on Exhibit A-2 attached hereto.

 

WHEREAS, Landlord and Tenant desire to amend the Lease upon the terms and
conditions set forth in this Second Amendment.

 

WHEREAS, except as otherwise defined herein, all terms used in this Second
Amendment that are defined in the Lease shall have the same meaning as set forth
in the Lease.

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) cash in hand
paid, the mutual covenants hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.   Landlord hereby leases the Fifth Floor Expansion Space to Tenant, and
Tenant hereby leases the Fifth Floor Expansion Space from Landlord. With the
addition of the Fifth Floor Expansion Space, the Demised Premises (as so
expanded, the “Demised Premises Expanded”) shall contain approximately 21,856
rentable square feet.

 

The Monthly Rent for the Fifth Floor Expansion Space (“Fifth Floor Expansion
Space Monthly Rent”) from and after the Fifth Floor Expansion Space Commencement
Date (as defined below) shall be as follows:

 

--------------------------------------------------------------------------------


 

Period

 

Fifth Floor Expansion 
Space 
Monthly Rent

 

Rate Per
 Square Foot

 

 

 

 

 

 

 

Fifth Floor Expansion Space Commencement

 

 

 

$

31.93

 

 

 

 

 

 

 

Date through end of the Second Lease Year (ending May 31, 2009)

 

$

24,822.91

 

 

 

 

 

 

 

 

 

Third Lease Year

 

$

25,569.23

 

$

32.89

 

 

 

 

 

 

 

Fourth Lease Year

 

$

26,338.88

 

$

33.88

 

 

 

 

 

 

 

Fifth Lease Year

 

$

27,131.84

 

$

34.90

 

 

 

 

 

 

 

Sixth Lease Year

 

$

27,948.13

 

$

35.95

 

 

 

 

 

 

 

Seventh Lease Year

 

$

28,787.74

 

$

37.03

 

 

 

 

 

 

 

Eighth Lease Year

 

$

29,650.67

 

$

38.14

 

 

 

 

 

 

 

Ninth Lease Year

 

$

30,536.93

 

$

39.28

 

 

 

 

 

 

 

Tenth Lease Year (ending May 31, 2017)

 

$

31,454.28

 

$

40.46

 

 

With the addition of the Fifth Floor Expansion Space, Tenant’s Share of
Operating Expenses shall be increased from 7.81% to 13.86%, Tenant’s Share of
Operating Costs shall be increased from 8.24% to 16.33% and Tenant’s Share of
Real Estate Taxes shall be increased from 7.81% to 13.86%, with such increased
amounts pro rated to reflect partial year tenancy with respect to the Fifth
Floor Expansion Space from the Fifth Floor Expansion Space Commencement Date
through the end of that calendar year.

 

2.             Letter of Credit

 

Landlord and Tenant acknowledge that Tenant has provided a Security Deposit
Letter of Credit (the “Letter of Credit”) in the amount of $183,588.00 pursuant
to the First Amendment and Section 6(B) of the Lease and that Tenant had the
right to reduce the Letter of Credit by $61,196.00 on the last day of the first
Lease Year, which right was not exercised by Tenant. Landlord and Tenant agree
that given Tenant’s right to terminate this Second Amendment pursuant to the
Fifth Floor Expansion Space Termination Option as provided in Section 4 hereof,
and in consideration of Landlord’s willingness to not require an increase in the
Letter of Credit immediately upon execution of this Second Amendment, Tenant
hereby waives it right to reduce the Letter of Credit until after the exercise
or expiration of the Fifth Floor Expansion Space Termination Option.

 

If Tenant properly exercises the Fifth Floor Expansion Space Termination Option
pursuant to Section 4 hereof and this Second Amendment is terminated pursuant
thereto, Tenant shall be entitled to take an immediate reduction in the Letter
of Credit of

 

2

--------------------------------------------------------------------------------


 

$61,196.00 and further reductions on the last day of the second, third and
fourth Lease Year as outlined in the First Amendment.

 

If Tenant does not terminate this Second Amendment pursuant to the Fifth Floor
Expansion Space Termination Option, on the Fifth Floor Expansion Space
Commencement Date, the Letter of Credit shall be increased pro rata from One
Hundred Eighty-Three Thousand Five Hundred Eighty-Eight Dollars ($183,588.00) to
Three Hundred Twenty Thousand Three Hundred Six Dollars ($320,306.00) and Tenant
shall simultaneously be permitted to take a reduction of One Hundred Six
Thousand Seven Hundred Sixty-Eight Dollars ($106,768.00), which pro rata
increase and reduction shall be evidenced by an amendment to the Letter of
Credit to be delivered by Tenant to Landlord on such date, such that on the
Fifth Floor Expansion Space Commencement Date the Letter of Credit shall be in
the amount of Two Hundred Thirteen Thousand Five Hundred Thirty-Eight Dollars
($213,538). The Letter of Credit Reduction chart contained in Section 6(C) of
the Lease shall be deemed deleted and replaced with the following:

 

 

 

Security Deposit

 

Security Deposit Remaining

 

Reduction Date

 

Reduction Amount

 

After Reduction

 

 

 

 

 

 

 

Last day of the second Lease Year

 

$

53,384.33

 

$

160,152.99

 

 

 

 

 

 

 

Last day of the third Lease Year

 

$

53,384.33

 

$

106,768.66

 

 

 

 

 

 

 

Last day of the fourth Lease Year

 

$

53,384.33

 

$

53,384.33

 

 

3.     Term

 

(A) The term of the Lease with respect to the Fifth Floor Expansion Space shall
commence on the Fifth Floor Expansion Space Commencement Date and shall expire
on and be coterminous with the Expiration Date of the Lease, May 31, 2017. The
term of the Lease with respect to the Fifth Floor Expansion Space shall also
include any properly exercised renewal or extension of the Lease.

 

(B) The “Fifth Floor Expansion Space Commencement Date” shall be the earlier of
(i) the date on which Tenant commences business operations in the Fifth Floor
Expansion Space or (ii) the date on which the Fifth Floor Expansion Space
Leasehold Work (as defined in Exhibit B-1 attached hereto) is substantially
complete (as determined in accordance with Paragraph 10 of Exhibit B-1 attached
hereto). Notwithstanding the foregoing, Tenant shall not have any right to
commence business operations in the Fifth Floor Expansion Space unless the same
are vacant and delivered to Tenant by Landlord and during any period Tenant is
in breach of any of its obligations under the Lease. Promptly after the Fifth
Floor Expansion Space Commencement Date is ascertained, Landlord shall provide
and Tenant shall execute a certificate confirming the Fifth Floor Expansion
Space Commencement Date in the form of Exhibit D-2 attached hereto.

 

3

--------------------------------------------------------------------------------


 

(C) It is presently anticipated that the Fifth Floor Expansion Space will be
delivered to Tenant with the Fifth Floor Expansion Space Leasehold Work
substantially complete, except as hereinafter provided, on or about February 15,
2009; provided, however, that if Landlord does not deliver possession of the
Fifth Floor Expansion Space by such date, Landlord shall not have any liability
whatsoever, and except as set forth in the sentence next following, this Second
Amendment shall not be rendered void or voidable, as a result thereof. The
foregoing notwithstanding, in the event the Fifth Floor Expansion Space
Commencement Date has not occurred by June 15, 2009 (as such date may be
extended by force majeure and Tenant Delay, as defined in Exhibit B), then
Tenant shall have the right to terminate this Second Amendment without penalty
upon notice to Landlord given prior to the Fifth Floor Expansion Space
Commencement Date. If so terminated, the Lease shall thereafter continue in full
force and effect without reference to this Second Amendment.

 

Except as herein set forth the Fifth Floor Expansion Space shall be deemed part
of the Demised Premises Expanded and the Lease shall apply to the Fifth Floor
Expansion Space in the same manner it applies to the space originally demised.

 

4.     Prior to the Fifth Floor Expansion Space Commencement Date, Tenant shall
have the option to terminate this Second Amendment (the “Fifth Floor Expansion
Space Termination Option”) by providing Landlord with written notice and
payment, along with such notice, of the applicable Fifth Floor Expansion Space
Termination Fee as follows:

 

 

 

Fifth Floor Expansion

 

 

 

 

 

Space Termination Fee

 

Total Fifth Floor Expansion

 

Notice of Termination

 

Per Square Foot

 

Space Termination Fee

 

 

 

 

 

 

 

Prior to December 1, 2008

 

$

15.00

 

$

139,935.00

 

 

 

 

 

 

 

Between December 1, 2008 and December 31, 2008

 

$

40.00

 

$

373,160.00

 

 

This Fifth Floor Expansion Space Termination Option shall, if not thereto
exercised, expire upon the earlier of (A) the date Tenant takes possession of
the Fifth Floor Expansion Space or (B) 5:00pm EST on December 31, 2008. In the
event this Second Amendment is so terminated, the Lease shall continue in full
force and effect in accordance with its terms and without reference to this
Second Amendment.

 

5.     Any and all references in the Lease to “200 Park Place” are hereby
deleted and replaced with “One Park Place.”

 

6.     Landlord’s address in Section 1 of the Lease, and Landlord’s notice
address in Paragraph 41 of the Lease, are hereby deleted and replaced with the
following: “c/o Jerome J. Parks Companies, One Park Place, Suite 400, Annapolis,
Maryland 21401, Attn: Jerome J. Parks.”

 

4

--------------------------------------------------------------------------------


 

7.     By virtue of the leasing of the Fifth Floor Expansion Space, Tenant shall
be entitled to an allocation of two (2) additional contracts for reserved
spaces, such contracts to be made available pursuant to Section 8 of the Lease.

 

8.     This Second Amendment shall be binding upon and inure to the benefit of
the parties hereto, their successors and assigns.

 

9.     This Second Amendment may be executed in multiple counterparts, each of
which shall be an original, but all of which shall constitute one and the same
Second Amendment. Faxed signatures shall have the same binding effect as
original signature, and a faxed Second Amendment containing the signatures
(original or faxed) of the parties shall be binding.

 

10.   In all other respects the Lease shall continue in full force and effect in
accordance with its terms.

 

[Signatures contained on the following page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to be
executed under seal as of the date first above written.

 

 

 

LANDLORD:

 

 

 

PARK PLACE TRUST,

 

a Maryland business trust

 

 

 

By:

JBJ/Carlyle Park Place LP, a

 

 

Delaware limited partnership,

 

 

as Trustee

 

 

 

 

By:

JBJ Management Company,

 

 

 

Inc., a Maryland limited

 

 

 

liability company, Managing

 

 

 

General Partner

 

 

 

 

 

By:

/s/ J. Parks

[SEAL]

 

Name:

J. Parks

 

 

Date:

9/16/08

 

 

 

 

 

 

 

TENANT:

 

 

 

PHARMATHENE, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Christopher C. Camut

[SEAL]

 

Name:

Christopher C. Camut

 

 

Title:

VP, Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2



FIFTH FLOOR EXPANSION SPACE



(Attached)

 

--------------------------------------------------------------------------------


 

[g275831km01i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

WORK AGREEMENT

 

This Exhibit B-1  is attached to and made a part of that certain Second
Amendment to Office Lease dated as of             , 2008 (the “Second
Amendment”), between Park Place Trust (“Landlord”) and PharmAthene, Inc.
(“Tenant”). Capitalized terms used herein which are not defined in this Work
Agreement shall be deemed to have the meanings given such terms in the Lease.

 

1.                                  Authorized Representatives.

 

(a)                                  Tenant designates Chris Camut (“Tenant’s
Authorized Representative”) as the person authorized to approve in writing all
plans, drawings, specifications, change orders, charges and approvals pursuant
to this Exhibit (and the act of either of the aforenamed persons shall be
sufficient to bind Tenant). Tenant may designate a substitute Tenant’s
Authorized Representative by written notice to Landlord. Landlord shall not be
obligated to respond to any instructions, approvals, changes, or other
communications from anyone claiming to act on Tenant’s behalf other than
Tenant’s Authorized Representative. All references in this Exhibit to actions
taken, approvals granted, or submissions made by Tenant shall mean that such
actions, approvals or submissions have been taken, granted or made, in writing,
by Tenant’s Authorized Representative acting for Tenant.

 

(b)                                 Landlord designates Robert Sudol
(“Landlord’s Authorized Representative”) as the person authorized to approve in
writing all plans, drawings, specifications, change orders, charges and
approvals pursuant to this Exhibit (and the act of either of the aforenamed
persons shall be sufficient to bind Landlord). Landlord may designate a
substitute Landlord’s Authorized Representative by written notice to Tenant.
Tenant shall not be obligated to respond to any instructions, approvals,
changes, or other communications from anyone claiming to act on Landlord’s
behalf other than Landlord’s Authorized Representative. All references in this
Exhibit to actions taken, approvals granted, or submissions made by Landlord
shall mean that such actions, approvals or submissions have been taken, granted
or made, in writing, by Landlord’s Authorized Representative acting for
Landlord.

 

2.                                       Fifth Floor Expansion Space Leasehold
Work. Landlord shall construct the initial leasehold improvements in the Fifth
Floor Expansion Space approved by Landlord in accordance with this Exhibit (the
“Fifth Floor Expansion Space Leasehold Work”) in substantial conformity with the
Fifth Floor Expansion Space Leasehold Work Plans.

 

3.                                       Architect and Engineers. Landlord shall
employ Davis, Carter, Scott Ltd. (the “Fifth Floor Expansion Space Leasehold
Architect”) to prepare the Fifth Floor Expansion Space Leasehold Plans (as
hereinafter defined). Landlord shall employ Metropolitan Engineering Inc. (the
“Fifth Floor Leasehold Engineers”), to prepare the engineering drawings relating
to the Fifth Floor Expansion Space Leasehold Work.

 

4.                                       Reserved.

 

--------------------------------------------------------------------------------


 

5.                                       Plans for Fifth Floor Expansion Space
Leasehold Work. Tenant shall provide its space plan to Landlord for Landlord’s
approval prior to the date shown on the Construction Schedule attached hereto as
Schedule B-II (the “Construction Schedule”). Landlord’s approval thereof shall
not be unreasonably withheld. Landlord shall cause the Fifth Floor Expansion
Space Leasehold Architect and the Fifth Floor Expansion Space Leasehold
Engineers to prepare final construction documents for the Fifth Floor Expansion
Space Leasehold Work, consistent with the approved space plan no later than the
date shown on the Construction Schedule. The construction documents for the
Fifth Floor Expansion Space Leasehold Work that have been submitted by Tenant
and approved by Landlord shall be referred to herein as the “Fifth Floor
Expansion Space Leasehold Plans.”

 

6.                                       Reserved.

 

7.                                       Cost of Fifth Floor Expansion Space
Leasehold Work.

 

(a)                                  Landlord shall select the contractor(s) who
will be employed to perform the Fifth Floor Expansion Space Leasehold Work (the
“Fifth Floor Expansion Space Leasehold Contractor”), based upon the
recommendations of Jerome J. Parks Companies, Landlord’s Fifth Floor Expansion
Space Project Manager (the “Fifth Floor Expansion Space Project Manager”).
Landlord shall cause the contractor to perform the Fifth Floor Expansion Space
Leasehold Work in a professional, workmanlike and first class manner consistent
with industry standards.

 

(b)                                 The cost of the design and construction of
the Fifth Floor Expansion Space Leasehold Work from shell condition (see
Schedule B-I), including all “soft” costs and a construction management fee
payable to the Fifth Floor Expansion Space Project Manager in an amount equal to
four percent (4%) of the construction bid (collectively, the “Fifth Floor
Expansion Space Leasehold Cost”), up to the amount of the Fifth Floor Expansion
Space Improvements Allowance described in Paragraph 8 below shall be borne by
Landlord. Any portion of the Fifth Floor Expansion Space Leasehold Cost that is
in excess of the Fifth Floor Expansion Space Improvements Allowance shall be
borne by Tenant and is referred to herein as “Fifth Floor Expansion Space
Tenant’s Expenses.” In the event the Fifth Floor Expansion Space Leasehold Cost
is expected to (based upon the bid) exceed the amount of the Fifth Floor
Expansion Space Improvement Allowance, Landlord shall bill to Tenant the
projected excess amount in three (3) equal installments, and one-third of the
Fifth Floor Expansion Space Improvement Allowance (less any amounts paid to
Tenant in connection with the Fifth Floor Expansion Space Leasehold Plans, as
more particularly set forth in Paragraph 8(a) below) shall be applied by
Landlord to each installment. The installments shall be due as follows: the
first installment to be made at the beginning of construction of the Fifth Floor
Expansion Space Leasehold Work, the second installment at approximately the
mid-point of its construction, and the third upon substantial completion of
construction of the Fifth Floor Expansion Space Leasehold Work. Landlord shall
notify Tenant in writing as each installment is credited and notify Tenant of
any excess amounts due and owing, and Tenant shall, within fifteen (15) days
after receipt of said notice, pay to Landlord the applicable portion of Fifth
Floor Expansion Space Tenant’s Expenses. All amounts payable by Tenant pursuant
to this Exhibit shall be considered additional rent and subject to the
provisions of the section of the Lease entitled “LATE CHARGES.” Following the
Fifth Floor Expansion Space Commencement Date,

 

--------------------------------------------------------------------------------


 

Landlord and Tenant shall promptly complete a true up of the Fifth Floor
Expansion Space Tenant’s Expenses and thereafter Landlord shall pay to Tenant,
or Tenant shall pay to Landlord, any amount thereby owing.

 

8.                                       Fifth Floor Expansion Space
Improvements Allowance.

 

(a)                                  Landlord hereby agrees to grant Tenant an
allowance (the “Fifth Floor Expansion Space Improvements Allowance”) in an
amount equal to the product of (a) Twenty-Five Dollars ($25.00), multiplied by
(b) the number of rentable square feet in the Fifth Floor Expansion Space, to be
applied toward the Fifth Floor Expansion Space Leasehold Cost. Tenant may begin
drawing funds from the Fifth Floor Expansion Space Improvements Allowance
following execution and delivery of the Second Amendment to pay architectural,
engineering, construction management and project management costs theretofore or
thereafter incurred by Tenant with respect to the Fifth Floor Expansion Space
Leasehold Plans. Tenant shall furnish a written requisition for any portion of
the Fifth Floor Expansion Space Improvements Allowance that is to be applied
toward such expenses, which requisition shall be accompanied by appropriate
invoices from the Fifth Floor Expansion Space Leasehold Architect, the Fifth
Floor Expansion Space Leasehold Engineers, the Fifth Floor Expansion Space
Project Manager, as applicable, along with any release of liens reasonably
required by Landlord. Provided such requisition and invoices are received by
Landlord no later than the twenty-fifth (25th) day of a calendar month, Landlord
shall pay the amount of such requisition (up to the amount of the Fifth Floor
Expansion Space Improvements Allowance) by the twentieth (20th) day of the
immediately-succeeding calendar month.

 

(b)                                 Any portion of the Fifth Floor Expansion
Space Improvements Allowance, up to Two and 50/100 Dollars ($2.50) per square
foot, that is not applied against the Fifth Floor Expansion Space Leasehold Cost
may be applied by Tenant toward the cost of voice and data cabling to be
installed in the Fifth Floor Expansion Space. Tenant shall furnish a written
requisition for any portion of the Fifth Floor Expansion Space Improvements
Allowance that is to be applied toward such expenses, which requisition shall be
accompanied by appropriate invoices and release of liens from Tenant’s suppliers
or consultants. Provided such requisition and invoices are received by Landlord
no later than the twenty-fifth (25th) day of a calendar month, Landlord shall
pay the amount of such requisition (up to the amount of the Fifth Floor
Expansion Space Improvements Allowance) by the twentieth (20th) day of the
immediately-succeeding calendar month.

 

(c)                                  Any portion of the Fifth Floor Expansion
Space Improvements Allowance that remains unapplied after application as set
forth in Paragraphs 8(a) and (b) above shall be waived and forfeited.

 

9.                                       Tenant’s Change Orders. If, after
preparation and review of the Fifth Floor Expansion Space Leasehold Plans,
Tenant requests any change or addition to the work and materials to be provided
pursuant to the Fifth Floor Expansion Space Leasehold Plans, then such change
order shall require Landlord’s approval only if it has an impact on the base
building construction, exterior appearance, base-building systems, or structural
integrity of the Building, in which event Landlord’s decision shall be
controlling, provided that Landlord shall in good faith endeavor to resolve such
dispute in a manner reasonably satisfactory to Tenant. Tenant

 

--------------------------------------------------------------------------------


 

shall be responsible for any delay in completion of the Fifth Floor Expansion
Space Leasehold Work resulting from any change order requested by Tenant. In the
event a change order requested by Tenant with respect to the Fifth Floor
Expansion Space Leasehold Plans causes the Fifth Floor Expansion Space Leasehold
Cost to exceed the amount of the Fifth Floor Expansion Space Improvements
Allowance, then all additional expenses attributable to any such change or
addition requested by Tenant and approved by Landlord, shall be payable by
Tenant, within ten (10) days after the Fifth Floor Expansion Space Project
Manager’s submission to Tenant of a statement of the additional expenses
actually incurred and attributable to such change order, as additional rent.
Landlord may cause Tenant to make reasonable substitutions (i.e., by
substituting materials of comparable quality, cost and performance
specifications) for materials specified in the Fifth Floor Expansion Space
Leasehold Plans if any materials specified in the Fifth Floor Expansion Space
Leasehold Plans cannot reasonably be obtained at the job site in time to be
incorporated into the Fifth Floor Expansion Space Leasehold Work in the normal
progression and diligent prosecution of the Fifth Floor Expansion Space
Leasehold Work. Landlord and Tenant shall endeavor in good faith to identify all
Long Lead Items prior to construction. No material substitutions shall be made
without Tenant’s prior approval; however, if Tenant withholds its approval, any
delay in obtaining and incorporating the originally specified materials (and any
consequent delay in completing other work that appropriately must follow
incorporation of such delayed materials into the Fifth Floor Expansion Space
Leasehold Work) shall be deemed a Tenant Delay.

 

10.                                 Substantial Completion.

 

(a)                                  Except as provided in Paragraph
10(b) below, the Fifth Floor Expansion Space Leasehold Work shall be deemed to
be substantially complete when the Fifth Floor Expansion Space Leasehold Work
(except for punch list items and Long Lead Items (as hereinafter defined)) has
been completed in substantial conformity with the Fifth Floor Expansion Space
Leasehold Plans as evidenced by the Fifth Floor Expansion Space Leasehold
Architect’s issuance of a certificate of substantial completion (the issuance
thereof not to be unreasonably withheld) and issuance by the appropriate
governmental authority(ies) of a certificate of occupancy for the Fifth Floor
Expansion Space (or Landlord’s certification that all governmental inspections
necessary for the issuance thereof have been successfully completed, and that an
application therefor has been submitted).

 

(b)                                 Notwithstanding the foregoing, if Landlord
shall be delayed in completing the Fifth Floor Expansion Space Leasehold Work as
a result of: (i) Tenant’s failure to comply with any deadline specified in this
Exhibit or the Construction Schedule attached hereto as Schedule II,
(ii) Tenant’s request for changes to the Fifth Floor Expansion Space Leasehold
Plans subsequent to the date that such plans or construction documents were
prepared and reviewed where such changes result in an actual delay as reasonably
determined by Landlord and agreed to by the Fifth Floor Expansion Space Project
Manager, (iii) Tenant’s failure to pay when due any portion of the Fifth Floor
Expansion Space Tenant’s Expenses or any other sums payable by Tenant pursuant
to this Exhibit, (iv) Tenant’s request for materials, finishes or installations
as part of the Fifth Floor Expansion Space Leasehold Work which constitute Long
Lead Items, (v) any delay in obtaining a building permit with respect to the
Fifth Floor Expansion Space Leasehold Work caused by the act or omission of
Tenant, or (vi) the performance (or failure thereof) of any work by any person
or firm employed or retained by

 

--------------------------------------------------------------------------------


 

Tenant, then for purposes of determining the Fifth Floor Expansion Space
Commencement Date, the work and materials to be provided by Landlord pursuant to
this Exhibit shall be deemed to have been substantially completed on the date
that they would have been substantially completed if such delay or delays (each
of which is referred to herein as a “Tenant Delay”) had not occurred. Landlord
agrees to use good faith reasonable efforts to counter the effect of any Tenant
Delay, including but not limited to employing overtime labor, provided that
Landlord shall notify Tenant in writing prior to incurring additional expenses
of the estimated amount of such expenses and the amount, if any, by which
Landlord anticipates such additional expenses to exceed the Fifth Floor
Expansion Space Improvements Allowance; however, Landlord shall not be obligated
to expend any additional amounts in such efforts (e.g., by employing overtime
labor) unless Tenant agrees in advance to bear any incremental cost associated
with such efforts (whether or not such efforts are ultimately successful).

 

(c)                                  The term “Long Lead Item” shall mean any
item or material element of the Fifth Floor Expansion Space Leasehold Work
identified during the design or award process that, due to circumstances beyond
the reasonable control of Landlord (including, without limitation, long lead
times necessary for fabrication or delivery) will not be at the Fifth Floor
Expansion Space in time to be completed and installed prior to the anticipated
occupancy date (i.e., January 1, 2009).

 

1 1.                              Punchlist and Possession. Prior to the Fifth
Floor Expansion Space Commencement Date, Landlord shall schedule a mutually
agreeable time with Tenant to walk through the Fifth Floor Expansion Space and
prepare a punchlist setting forth any defects or incomplete work. Tenant’s
taking of possession of the Fifth Floor Expansion Space shall constitute
Tenant’s acknowledgement that the Fifth Floor Expansion Space is in good
condition and that all work and materials are satisfactory, except as to any
items set forth in such punchlist and except as to latent defects discovered by
Tenant within three hundred thirty (330) days following the Fifth Floor
Expansion Space Commencement Date. Landlord will endeavor in good faith and use
commercially reasonable efforts to correct and complete those defects and
incomplete items described in such punchlist within sixty (60) days after the
Fifth Floor Expansion Space Commencement Date, and will promptly correct any
latent defects timely brought to Landlord’s attention by Tenant.

 

12.                                 As-Built Drawings. Upon completion of the
Fifth Floor Expansion Space Leasehold Work, Tenant shall cause the Fifth Floor
Expansion Space Leasehold Contractor to furnish a set of “as-built” drawings to
the Fifth Floor Expansion Space Leasehold Architect, who shall prepare the
record set of “as-built” legends, schedules and plans in Mylar-reproducible form
and in CADD form, all of which shall be at Tenant’s cost and expense subject to
application of the Fifth Floor Expansion Space Improvements Allowance. Such “as
built” drawings and CADD files shall be delivered to Landlord within sixty (60)
days following the Fifth Floor Expansion Space Commencement Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B-1”

SCHEDULE B-I

 

PARK PLACE
OFFICE BUILDING ONE

 

BUILDING SHELL DEFINITION (2nd -5th Floors)

 

Structure:

 

Composite metal deck with 3.5” Concrete, on steel frame, 100-lbs/sq. ft. with
80-lbs/ sq. ft. live load and 20-lbs/sq. ft. dead load capacity.

 

 

 

Exterior:

 

Architectural finish precast concrete, face brick, exterior insulation finish
system and low-e glass in fixed aluminum frame systems.

 

 

 

Lobby:

 

Main lobby with entrance from West Street. Lobby features polished stone
flooring, wood paneling with all glass doors. Main Elevator Lobby with stone at
walls and stainless steel elevator doors and frames.

 

 

 

Column Spacing:

 

Approximately thirty feet by forty five feet (30’ by 45’) column spacing.

 

 

 

Roof:

 

Modified Bituminous Roofing System with insulation board.

 

 

 

Slab to Slab Height:

 

Twelve feet four inches (12’-4”)

 

 

 

Finish Ceiling Height:

 

Nine feet (9’-0”)

 

 

 

Perimeter Walls:

 

Exterior perimeter walls or premises shall be sheetrocked, taped, spackled and
ready to receive standard paint finishes under tenant improvements.

 

 

 

HVAC System:

 

An air-conditioned shell with sheet metal trunk ductwork in place, supplied from
the floor air handling system as described below or its functional equivalent.
The system will be designed in accordance with the following temperature design
criteria:

 

 

 

 

 

Building HVAC design criteria shall be:

 

 

 

 

 

Indoor Conditions:

 

 

 

 

 

Summer – 75 degrees F. db, +/- 2 degrees and 50% RH, +/- 5%

 

 

 

 

 

Winter - 70 degrees F. db, +/- 2 degrees and 30% RH, +/- 5%

 

 

 

 

 

The above indoor conditions will be maintained based on following:

 

 

Outdoor Conditions:

 

 

 

 

 

Summer – 95 degrees F. db / 78 degrees F. wb.

 

1

--------------------------------------------------------------------------------


 

 

 

Winter – 10 degrees F. db.

 

 

 

 

 

Light colored blinds, fully extended with slats at a 45 degree angle, or
draperies fully closed, coincident with peak sun load.

 

 

 

 

 

Space electrical load of 8 watts per sf, consisting of 2.5 watts/sf for lighting
and 5.5 watts/sf for office equipment.

 

 

 

 

 

People density based on one person per 150 sf.

 

 

 

 

 

Outside air for ventilation will be provided at the rate of 20 cfm per person,
based on the people density noted above, consistent with the current ASHRAE
Guidelines for acceptable indoor air quality and current Codes.

 

 

 

 

 

Winter humidification will be provided utilizing package electric steam
humidifiers.

 

 

 

 

 

Each floor will be served by two self-contained VAV air-conditioning units with
waterside economizer coil for free cooling. Conditioned air will be delivered
through medium pressure ductwork to VAV terminal units for zone control.

 

 

 

 

 

Fan powered type VAV terminal unit will be provided for every 500 sf
(approximate) of perimeter zone and a shut-off type VAV terminal unit will be
provided for every 1000 sf (approximate) of interior zone.

 

 

 

 

 

All medium pressure ductwork up to the VAV terminal units and all the VAV
terminal units will be provided under base building work.

 

 

 

 

 

All low pressure ductworks, diffusers and flexible ductwork will be provided
under tenant improvement work.

 

 

 

 

 

Outside air riser for tenant’s conference rooms and other high occupancy space
will be provided with the maximum capacity of 800 CFM per floor.

 

 

 

 

 

Condenser water risers serving each floor will be provided under Base Building
Work and will be available to the tenants for the twenty four (24) hour
operation of tenant supplied air conditioning units.

 

 

 

Electrical System:

 

A single electrical service entrance, with vault mounted transformers outside of
building, will supply three phase, four-wire, and 480/277 Volt service.
Transient Voltage Surge Suppression (TVSS) will be provided at the electrical
service entrance. Typical building electrical distribution system will include
480V plug-in bus risers with step down dry type, K- rated transformers for
120/208V for Tenant power distribution at each

 

--------------------------------------------------------------------------------


 

 

 

floor. 5.5 watts per square foot is available for Tenant receptacle and
equipment use and 2.5 watts per square foot is provided for Tenant lighting.
Power systems/capacities are up-gradable for Tenant flexibility.

 

 

 

Life Safety:

 

Fire standpipe and base building fire alarm system will be installed per
building code. The building’s main sprinkler risers and loop system will be
sized to support a sprinkler head density of 130 sq. ft. per head. Upturned
sprinkler heads will be provided with the base building at a spacing of one head
per 225 sq. ft. The addition and relocation of sprinkler heads and branch lines
will be at Tenant’s cost.

 

 

 

 

 

All necessary life-safety systems required by current codes in the Common Areas
shall be installed, which shall include, but not be limited to, Building
standard voice communication speakers, fire pull stations, fire alarm strobe
lights, smoke detectors, exit lights, fire extinguishers and cabinets.
Life-safety devices within Tenant’s Premises will be at Tenant’s cost.

 

 

 

Plumbing:

 

Four inch (4”) capped sanitary connections and two inch (2”) capped vent
connections are available at lavatory and water cooler waste stacks (four
locations).

 

 

 

 

 

One inch (1”) capped cold water connections are available at water closet and
water cooler supply risers (four locations).

 

 

 

Window Coverings:

 

One-inch slat venetian blinds will be installed under the base building at
office spaces.

 

 

 

Energy Management:

 

Automated, direct digital, base building energy management system.

 

 

 

Elevators:

 

2 traction passenger high speed elevators, with 3,500 lb. capacity and 1
traction passenger/freight high speed elevator, with 4,000 lb. capacity.

 

 

 

Rest Rooms:

 

Women and Men’s restrooms will be fully finished on each floor with base
building. Restroom finishes will include granite/stone countertops, ceramic tile
floors and base, and 6’0” ceramic tile wainscot on wet walls. Remaining walls
will receive wall covering. Ceilings will be painted drywall.

 

 

 

Access System:

 

Kastle, or compatible perimeter and elevator key card entry system.

 

 

 

Telephone/Data Risers:

 

Sleeves for future vertical risers are provided on each floor of the building.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B-1”
SCHEDULE B-II

 

TENANT WORK CONSTRUCTION SCHEDULE

 

EXHIBIT “B”

 

SCHEDULE B-I1

 

TENANT WORK CONSTRUCTION SCHEDULE
PHARMATHENE – 9,329 rsf on 5th Floor

 

 

 

 

 

 

 

Responsibility

 

 

Target Date

 

Duration (cd’s)

 

Tenant

 

Landlord

Lease Execution

 

15-Sep-08

 

0

 

X

 

X

Prepare and Submit Space Plan

 

29-Sep-08

 

14

 

X

 

 

Tenant Approval of Space Plan

 

1-Oct-08

 

2

 

X

 

 

Prepare and Submit Construction Documents

 

29-Oct-08

 

28

 

 

 

X

Tenant Approval of Construction Documents

 

3-Nov-08

 

5

 

X

 

 

Building Permit Process

 

15-Dec-08

 

42

 

X

 

 

Bidding/Pricing of Construction Documents

 

1-Dec-08

 

28

 

 

 

X

Tenant Approval of Build-out Cost

 

4-Dec-08

 

3

 

X

 

 

Start Construction of Tenant Sapce

 

14-Dec-08

 

10

 

 

 

X

Space Ready for Occupancy

 

15-Feb-09

 

63

 

X

 

X

 

 

 

 

153

 

cal. Days

 

 

 

 

 

 

22

 

weeks

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “D-2”

 

DECLARATION AS TO DATE OF DELIVERY
AND ACCEPTANCE OF POSSESSION OF
THE FIFTH FLOOR EXPANSION SPACE

 

Attached to and made a part of the Second Amendment to Office Lease (the “Second
Amendment”), dated the                day of                       , 2008,
entered into by and between Park Place Trust, as Landlord and PharmAthene, Inc.,
as Tenant.

 

Landlord and Tenant do hereby declare and evidence that possession of the Fifth
Floor Expansion Space was accepted by Tenant on the         day
of                             , 20   . The Second Amendment is now in full
force and effect. For the purpose of this Second Amendment, the Fifth Floor
Expansion Space Commencement Date is established as the         day of
                         , 20      As of the date of delivery and acceptance of
possession of the Fifth Floor Expansion Space as herein set forth, there is no
right of set off against rents claimed by Tenant against Landlord.

 

 

 

LANDLORD:

 

 

 

 

PARK PLACE TRUST, a Maryland Business Trust

 

 

 

 

By:

JBJ/Carlyle Park Place LP, a Delaware limited partnership,

 

 

as Trustee

 

 

 

 

By:

JBJ Management Company, Inc., a Maryland limited

 

 

liability company, its Managing General Partner

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

PHARMATHENE, INC., a Delaware corporation

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

1

--------------------------------------------------------------------------------